Citation Nr: 1432541	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and J.B.



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Veteran and J.B. testified before the undersigned Veterans Law Judge in a March 2012 Travel Board hearing.  A transcript of the hearing is of record. 

When this matter was before the Board in May 2013, the Board granted a disability rating of 50 percent for PTSD from May 16, 2008, but denied a rating higher than 50 percent.  The Veteran appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a February 2014 order, granted the parties' joint motion for remand, vacating the Board's May 2013 decision and remanding the case for compliance with the terms of the joint motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2014 joint motion for remand, the parties determined that the Board did not provide an adequate statement of reasons and bases for its denial of entitlement to an initial rating in excess of 50 percent for PTSD.  Additional evidence received since the Board's May 2013 decision includes updated treatment records, an April 2014 statement from the Veteran, and a May 2014 private psychological evaluation from Dr. Kale Kirkland  This most recent psychological evaluation provides some evidence of a worsened disability picture, but does not include enough information upon which to rate the Veteran, as it is based on a telephone interview and its report includes insufficient detail and conclusory opinions.  Nevertheless, because the last VA examination was conducted in May 2011, over three years ago, and there is an indication that the disability may have worsened, a new VA examination is required in order to fully evaluate the nature and severity of the Veteran's PTSD. 

In June 2014, the Veteran's representative submitted a TDIU claim on his behalf.  In the May 2014 psychological evaluation report, Dr. Kirkland opined that the Veteran was unable to secure or follow substantially gainful employment due to the occupational and social dysfunction and impairment resulting from PTSD dating back to 2008.  The Court has held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Where, as here, the issue of TDIU is inextricably intertwined with the increased rating claim for PTSD, it cannot be adjudicated until the increased rating claim is adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).

On remand, the Veteran should be provided an opportunity to submit statements from himself or from others who observed his psychiatric symptoms firsthand that offer descriptions of those symptoms and their impact on his social and occupational abilities.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any of the Veteran's outstanding VA psychiatric treatment records dated since February 15, 2013, and physically or electronically associate them with the claims file. 

2.  Notify the Veteran that he may submit statements from himself and from others who observed his psychiatric symptoms firsthand that offer descriptions of those symptoms and their impact on his social and occupational abilities.  

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature, extent, and severity of his PTSD and the impact of this disability on his social and occupational functioning.  The examiner should assess both the current severity of the Veteran's PTSD as well as the severity of the disability during the period from May 2011 to the present, based upon the evidence of record.  The claims file should be provided to, and be reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail. 

In offering any opinion, the examiner should acknowledge and discuss the Veteran's report of his PTSD symptoms and their impact on his ability to work and the impact on his social relationships.  

4.  After the above actions are completed, and after completing any additional development deemed appropriate, adjudicate the PTSD increased rating claim as well as the issue of entitlement to TDIU.  If the benefit is denied, provide the Veteran and his representative a supplemental statement of the case.  Allow an appropriate period of time for response and then return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


